DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, CN 201310272477 (IP.com translation).
Regarding claims 20, 29, and 37, Yu discloses a security token and method for authentication of a user with security token comprising: sending, by a client device, a request for an electronic ticket verification interface to a server, the request including identification information of at least one purchased electronic ticket (the user mobile device 1 sends ticket data to be verified by ticketing service 2) (ticketing service may transmit, generate process, may be used as storehouse, page 4) (see S1) ; receiving, at the client device, response information from the server when the electronic ticket information meets a ticket verification condition, the response information including an electronic ticket verification interface invoking instruction (the server verifies the ticket see S3); displaying, by the client device in a corresponding display box, an electronic ticket verification interface by invoking the electronic ticket verification interface invoking instruction, the electronic ticket verification interface displaying a prompt for password input information: receiving, at the client device, the password input information via the electronic ticket verification interface (the input the password in his mobile device interface, page 7, lines 1-2); sending, by the client device to the server, the password input information collected via the electronic ticket verification interface invoking instruction, the password input information collected within a limit of password input times; and receiving, at the client device, ticket verification prompt information returned by the server in response to the password input information.
Regarding claims 20, 29, and 37, Yu discloses using password throughout the ticketing process (page 7, IS9), but fails to disclose all the details of method steps, such as displaying a box for inputting the password, invoking instruction for inputting the data, sending the inputted password to the server. However, these detailed limitations common in the art for processing authentication, wherein an instruction box or just an instruction or a prompt for the user to enter his/her password to be verified in a remote server. Furthermore, since the structural limitations are as recited the method step is obtained, and, therefore, obvious. Yu renders the claims obvious. These method steps would have been an obvious extension as taught by the prior art.
(If the ticket data and/or the user PIN/ID do not verify, the process would end without verifying the ticket or gaining if the ticket was for an event, when the code does not verify a verification is noted, page 5, S6). These steps are common and required for processing remote authentication of users and/or for verification of items. Therefore, such modification and/or method steps would have been obvious extension as taught by the prior art.
Regarding claims 22 and 31, the ending the ticket verification process comprising one of: ending, by the client device, the ticket verification process when the ticket verification failure prompt information indicates that the electronic ticket does not exist; ending, by the client device, the ticket verification process when the electronic ticket exists but the ticket verification failure prompt information indicates that an item session corresponding to the electronic ticket information does not exist in a ticket verification plan; ending, by the client device, the ticket verification process when the item session corresponding to the electronic ticket information is in the ticket verification plan but the ticket verification failure prompt information indicates that ticket verification for the item session corresponding to the electronic ticket information has ended; or ending, by the client device, the ticket verification process when the item session corresponding to the electronic ticket information is within a ticket verification period but the failed to verify, a failure notification will be issued, page 5, S6).
Regarding claim 23, wherein the ticket status comprises a status selected from the group consisting of a validated, exchanged, refunded, or invalid status (the system is able to update the ticket status, including valid period, use date, etc.,) (see page 7, item 7).
Regarding claim 24, the electronic ticket information that meets a ticket verification condition comprising a ticket selected from the group consisting of an unverified ticket, an exchanged ticket, and a ticket within the ticket verification period (the ticket can be update according to their valid period, use date, etc., page 7, item 7).
Regarding claims 25, 32, and 39, the displaying the electronic ticket verification interface comprising: displaying, by the client device in the corresponding display box, a ticket verification countdown interface when a current time is earlier than a ticket verification time, deleting the ticket verification countdown interface after the countdown ends, and displaying the verification interface in the same display box; or displaying, by the client device in the corresponding display box, the electronic ticket verification interface when the current time is within the ticket verification time (when a password is needed to be entered, a window within the display will instruct the user to input their password, such limitation is common and obvious, as disclosed by structure of the prior art). Therefore, such modification and/or method steps would have been obvious extension as taught by the prior art.
Regarding claims 27 and 34, the receiving ticket verification prompt information returned by the server comprising: receiving, by the client device, password error prompt information these limitations, such password, locking the process when too many attempts fails, such limitations are very common in the art for protecting users and preventing fraud, which therefore, obvious). Therefore, such modification and/or method steps would have been obvious extension as taught by the prior art.
Regarding claims 28 and 35, further comprising: displaying, by the client device, prompt information for obtaining a paper print file of the electronic ticket when the ticket verification prompt information sent by the server comprises verification success prompt information (the option of printing a hard copy of electronic ticket is very common in the art, such air plane ticket. A user has the option of printing a hard copy of the ticket or provide their ticket via their smart phone, such modification would have been an obvious extension as taught by the prior art).
In general Yu disclose a convenient ticket verification method and system where the ticket that ticket service authentication is performed by means of determining whether a password input by a user is consistent with a locally stored password. [Although Yu does not specifically discloses that the authentication is performed by means of a network-connected interface, but the method is widely used in various identity authentication fields]. The applicant argued that the verification interface is through the user device where the server is The prior art  discloses using a password for securing the ticket data and code, the method of prompting the user to input the password or to display the verification result is obvious and common in the art.  Therefore, a person skilled in the art could easily conceive of using the above-described authentication method in a network-connected environment where the server communicates to the user in order to verify the ticket. Furthermore, these type of communications are conventional technical means for establishing proper verification. It would have been obvious for an ordinary artisan to employ such technique to arrive at the technical solutions recited in the claims. 
Response to Arguments
8.	Applicant's arguments filed 03/08/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the rejection under 35 U.S.C 112, the rejection has been withdrawn. It appears that the applicant agrees that the term “electronic ticket verification interface” is the communication interface of the user device for requesting information of the user or ticket data and communicating to the user information regarding the ticket verification.
 In response to the applicant’s argument the prior art uses a security token and hash function to generate both the user side authentication code and the server side authentication code by ticket verification server, the examiner respectfully disagrees. The generated code is for verifying the ticket, once the ticket is purchased the code is generated and stored by both the user and the server. Hash function is used in order to secure the code through cryptographic schemes as evidence CN 103824219 discloses sending password input information collected by verification interface to the server within the limit of input times, para 20-53). 
.    
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876